Citation Nr: 1810255	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-15 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1984 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a hearing in June 2015 before the undersigned.  A copy of the transcript is of record. 

In a September 2015 decision, the Board reopened the previously denied claim of service connection for a low back disorder and remanded the newly reopened issue for further development.  The Board also granted service connection for hypertension and dismissed the issue of a disability evaluation in excess of 10 percent for a hiatal hernia. 

The Board also denied service connection for sleep apnea and remanded the issue of entitlement to an initial disability evaluation in excess of 10 percent for a right hip disability for the issuance of a statement of the case. 

Thereafter, the Veteran appealed the denial of the issue of service connection for sleep apnea to the United States Court of Appeals for Veterans Claims (Court).  

In September 2016, the Board remanded this matter for further development.  The requested development has been completed and the matter is now ready for appellate review.  

As it relates to the issue of an initial disability evaluation in excess of 10 percent for a right hip disability, following the issuance of a statement of the case, the Veteran, through his attorney, filed a Form 9 to perfect this issue for appeal.  On the Form 9, the Veteran requested that he be afforded a videoconference hearing before a Veterans Law Judge.  As such, the matter is not ready for appeal and will not be addressed as part of this decision.  


FINDINGS OF FACT

1.  The RO granted the claim of service connection for sleep apnea and assigned a 50 percent disability evaluation in a December 2017 rating decision.

2.  A low back disorder, to include lumbar degenerative disc and joint disease, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest during service or within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The claim for service connection for sleep apnea has already been granted and is dismissed.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

2.  The criteria for service connection for a low back disorder, to include degenerative joint and disc disease, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Sleep Apnea

In an April 2009 rating decision, the RO denied service connection for sleep apnea.  In a September 2015 decision, the Board denied service connection for sleep apnea.  Thereafter, the Veteran appealed the denial of the issue of service connection for sleep apnea to the Court.  In September 2016, the Board remanded this matter for further development.  Following the remand, the RO, in a January 2017 rating determination, granted service connection for sleep apnea and assigned a 50 percent disability evaluation.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  

Given the foregoing grant of benefits in the January 2017 rating decision, there is no case or controversy for the Board to adjudicate with respect to the original claim of entitlement to service connection for sleep apnea.  Consequently, the claim on appeal is dismissed.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997); see also 38 U.S.C. § 7104 (West 2014); 38 C.F.R. § 20.101 (2017).

Low Back

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C. § 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran maintains that his current low back disorder had its onset in service.  He contends that this problem has been continuous since service.  The Board notes that service connection is currently in effect for a right hip disability resulting from degenerative changes in the sacroiliac joint.  

Service treatment records reveal that the Veteran was seen with complaints of low back pain with radiation into the lower leg of one day duration in October 1985.  A diagnosis of low back strain was rendered at that time.  At the time of an April 1990 retention examination, normal findings were reported for the spine and lower extremities.  In a December 1999 report of medical history, the Veteran reported having back pain; however, physical examination performed at that time revealed normal findings for the spine and lower extremities.  In January 2003, the Veteran was seen with complaints of right hip pain.  Tenderness in the low back area was also noted at that time.  

On a March 2004 post-deployment form, the Veteran checked the box indicating that he was having back pain.  In an April 2004 Report of Medical Assessment Form, the Veteran reported having back pain.  The examiner noted that the Veteran reported having lower back pain.  On his April 2004 report of medical history form, the Veteran checked the box noting that he had recurrent back pain and then indicated that he had constant back pain.  However, at the time of the April 2004 physical examination, normal findings were reported for the spine and lower extremities.  In May 2004, the Veteran was diagnosed as having degenerative changes in the sacroiliac joint.

At the time of the Veteran's June 2004 VA pre-discharge examination, he reported having occasional back pain with no specific etiology.  Flexion was from 0-90 degrees, extension 0-15 degrees, and right and left lateral flexion 0-25 degrees.  Straight leg raising ability was to 90 degrees, bilaterally.  Infrapatellar and Achilles tendon reflexes were 3/3, bilaterally.  The examiner indicated that there was no evidence of any abnormalities on examination of the low back and that the Veteran appeared to have a normal examination.  The examiner stated that he could not ascribe any physical diagnosis nor attribute any physical impairment to this complaint.

Post-service treatment records revealed normal x-ray findings in April 2005.   October 2006 x-rays of the lumbar spine revealed only degenerative joint findings for the right sacroiliac joint.  A December 2007 MRI of the lumbar spine revealed mild lumbar degenerative disc disease.  

In a June 2010 letter, C. B., the Veteran's First Sergeant, indicated that the Veteran often complained of back and neck pain and that he made something out of wood to help with the pain.  He noted that the Veteran was forced to walk significant distances carrying significant weight and performing a myriad of duties.  

In conjunction with his claim, the Veteran was afforded a VA examination in July 2010.  The Veteran reported that he developed low back pain in service.  He denied injury or trauma.  He stated that he was required to march, perform PT, do sit ups, etc., and he felt that this may have caused the back pain.  He stated that he had had chronic low back pain since service.  The pain was located in the lumbar region of the low back and did not radiate.  He described the pain as a dull ache that was constant and rated it as a 6/10 on the pain scale.  Provocative factors included prolonged sitting, standing, and walking.  For palliation he used aspirin and Tylenol with poor response.

The examiner rendered a diagnosis of mild degenerative disc disease of the lumbosacral spine.  He indicated that the Veteran had a history of low back pain as noted above.  He was diagnosed with lumbar strain in service which was typically a self-limiting condition.  He denied injury or trauma.  He observed that the MRI performed in 2007 revealed degenerative changes, which could develop with age progression.  The examiner noted that the Veteran was denied service connection for a back condition in 2004 and again in 2009 and that the additional evidence submitted did not support his claim for service connection.  He indicated that he was not compelled to disagree with the previous decision.  Therefore, the mild degenerative disc disease of the lumbosacral spine was not caused by or a result of service.

In support of his claim, the Veteran submitted a February 2012 report from his private physician, J. D., M.D.  As to the low back pain, he noted that the Veteran developed low back pain while in military service.  There was no specific injury or incident.  He denied injury or trauma but stated that he was required to march, perform physical training, do sit ups and set up military bases from scratch in the desert, frequently carrying very heavy packs and riding in Humvees with very heavy packs in place.  He had been seen numerous times in military service for back pam and his MRI showed minimal degenerative change on all of the lumbar levels.  There were no serious abnormalities seen except at the right SI joint where he had obvious sclerosis in the upper portion of the joint.  Dr. D noted that there was an x ray done on in May 2004 which showed sclerosis and arthritic change in the SI joint on the right side.  He further observed that an x ray of the pelvis done in March 2004 also showed the changes on the SI joint.  

Dr. D. indicated that with regard to the low back and hip, these two complaints should be consolidated into the right SI joint, which was clearly documented in May of 2004 to be arthritic, and his history of carrying heavy equipment in the desert was certainly enough to injure the right SI joint.  He noted that this would account for right hip pain and back pain.  Dr. D stated that he did not believe that there was anything wrong with the Veteran's hip joint or his lumbar spine at this time.  He believed that all of the low back pain and hip pain visits in the military were really related to the SI joint itself.

At his June 2015 hearing, the Veteran testified that his back would flare up during service and he would have to go to the medical facility.  He noted that he would be given Motrin and rest.  He indicated that the back pain was continuous throughout his career.  He stated that the back pain became worse after his last deployment.  He noted having been in a motor vehicle accident during his last deployment.  The Veteran testified that there had been no post-service injuries to his back.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current low back disorder, to include arthritis/disc disease, had its onset in service.  While the Board notes that the Veteran was treated for a low back sprain in 1985, that appears to have resolved based upon no further treatment in close proximity to the initial report and normal findings for the spine at each physical examination.  The Board does note the Veteran's continuous complaints of back pain throughout service; however, as noted above, examinations conducted in conjunction with the Veteran's period of service revealed normal findings.  Moreover, the VA pre-discharge examination also revealed normal findings, with the examiner specifically indicating that that there was no evidence of any abnormalities on examination of the low back and that the Veteran appeared to have a normal examination.  He further stated that he could not ascribe any physical diagnosis nor attribute any physical impairment to this complaint.  In addition, x-rays performed in 2005 and 2006 also revealed normal findings as it related to the low back, with mild degenerative disc disease not being diagnosed until December 2007, more than three years following service.  Given the foregoing, the weight of the evidence demonstrates that the Veteran did not sustain a chronic low back injury or disease or chronic arthritis symptoms during active service.

The Board next finds that the weight of the evidence is against a finding that lumbar spine arthritis/disc disease was continuously manifested since service, including degenerative joint disease to a degree of ten percent disabling within one year of service separation.  The earliest evidence of degenerative disease is in December 2007.  Moreover, as noted above, there were no findings of degenerative joint/disc disease on x-rays performed in May 2004, April 2005, and October 2006.  The absence of post-service findings of, diagnosis of, or treatment for lumbar spine degenerative joint/disc disease until December 2007, three years following the Veteran's separation from service, is one factor that tends to weigh against a finding of lumbar spine arthritis/disc disease in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

As to the Veteran's belief that his current low back disorders are related to his period of service, the question of causation of a complex medical condition, such as arthritis/disc disease, extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, supra.  It has not been shown that he has the requisite training to diagnose the cause of his current low back disorders, to include degenerative joint/disc disease. 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current low back disorder to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  Significantly, there is also no competent, probative evidence or opinion of record that suggests a nexus between any incident in service and the Veteran's low back disorders.  In contrast, the July 2010 VA examiner, following a comprehensive review of the record and examination, opined that degenerative disc disease of the lumbosacral spine was not caused by or a result of service.  Moreover, the Veteran's private physician stated that he did not believe that there was anything wrong with the Veteran's lumbar spine and that all of the low back pain visits in the military were really related to the SI joint itself.  The Board is placing greater weight on these opinions as they were rendered after a thorough review of the record with detailed rationale being set forth to support the opinions.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Veteran's private physician not only had the benefit of the Veteran's service treatment records but also had provided care to the Veteran, to include his back problems.  

Because the record does not show continuous symptoms of low back problems since service, degenerative joint disease manifested to a compensable degree within one year of service separation, or a low back disorder otherwise related to service, direct and presumptive service connection for a low back disorder may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a low back disorder, to include arthritis/degenerative disc disease.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

The claim for service connection for sleep apnea is dismissed.

Service connection for a low back disorder is denied.  




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


